Citation Nr: 1637490	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  07-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his acquaintance


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to September 1982 and from December 1982 to December 1985.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in December 2008, and a transcript of that hearing is associated with the claims file.  

This matter was most recently denied by the Board in January 2015, after which the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued an Order granting the parties' April 2016 Joint Motion for Remand (JMR).   As discussed below, the Board finds that further development is necessary, and remand is required.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's TDIU claim on appeal.  

As noted within the April 2016 JMR, the parties' agreed that the Board's January 2015 decision failed to conduct an adequate discussion regarding the Veteran's education and experience.  See Cathell v. Brown, 8 Vet. App. 539, 544 (1996) (citing to Gleicher v. Derwinski, 2 Vet. App 26, 28 (1991)) (stating that to "'merely allude to educational and occupational history, attempt[ing] in no way to relate these factors to the disabilities of the appellant, and conclude that some form of employment is available' is insufficient reasons or bases"); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994); Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992).  Notably, a December 2009 Counseling Record-Narrative Report states that the Veteran has no transferable skills from his previous experience as a mechanic and HVAC worker; moreover, the Board implicitly conceded that the Veteran's service-connected physical disabilities keep him from doing the kind of physical HVAC work that he had previously engaged in.  Therefore, although the Board found that the Veteran had the mental capacity to do a sedentary job, the Board failed to address whether he has the skills, experience, and education to do sedentary work based upon his high school education and employment history as an HVAC worker for his entire life.  Thus, the question remains whether the Veteran could perform a sedentary job if he does not have the education or experience required of one.  Cathell, 8 Vet. App. at 544; Beaty, 6 Vet. App. at 538, Fluharty, 2 Vet. App. at 411.  

Additionally, the parties have agreed that the May 2012 VA mental examination relied upon by the Board is inadequate, and that Veteran should receive a new VA mental examination to determine whether it is his service-connected adjustment disorder which is causing him occupational and social impairment, and if so, to what degree.  Specifically, the May 2012 VA examiner failed to provide a proper rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  As such, an adequate examination must be provided upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental health examination to determine the functional impact of his service-connected adjustment disorder on his employability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.  

Specifically, the examiner must provide an opinion as to the functional impact of the Veteran's service-connected adjustment disorder upon his ability to secure or follow a substantially gainful occupation.  

The examiner should discuss the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

2.  Following the above development, review the claims file to ensure that all of the requested development is completed.  If the development is inadequate, take any corrective actions required and conduct any additional development warranted.  

3.  Then, readjudicate the Veteran's TDIU claim on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




